Case: 21-10715     Document: 00516163774         Page: 1     Date Filed: 01/12/2022




               United States Court of Appeals
                  for the Fifth Circuit                         United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 12, 2022
                                  No. 21-10715
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joseph Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CR-95-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Joseph Martinez appeals the 24-month prison term imposed upon the
   revocation of his supervised release. He concedes that the district court
   provided adequate reasons to support the prison term but asserts that the
   court was further obligated under Rita v. United States, 551 U.S. 338 (2007),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10715      Document: 00516163774           Page: 2    Date Filed: 01/12/2022




                                     No. 21-10715


   to specifically address his nonfrivolous arguments for a sentence of time
   served. We review this forfeited objection for plain error. See United States
   v. Coto-Mendoza, 986 F.3d 583, 585-86 (5th Cir.), cert. denied, 142 S. Ct. 207
   (2021).
          The record as a whole reflects that the district court considered
   Martinez’s arguments concerning the passage of time between his supervised
   release violations and the revocation proceeding, the time he served in state
   prison in the interim, his state parole supervision, and his personal
   circumstances. The court’s stated explanation for the within-guidelines
   sentence provided a reasoned basis for it. Accordingly, the court did not err
   by failing to reference each of Martinez’s arguments. See Rita, 551 U.S. at
   343-45, 356, 358-59; Coto-Mendoza, 986 F.3d at 584, 586-87 & nn.4-6; United
   States v. Becerril-Pena, 714 F.3d 347, 351-52 (5th Cir. 2013).              The
   Government’s motion for summary affirmance is DENIED. See Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). In the interest of
   judicial economy, the alternative motion for an extension of time to file a brief
   on the merits is DENIED as unnecessary. The judgment of the district
   court is AFFIRMED.




                                          2